SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

518
CA 11-01622
PRESENT: SCUDDER, P.J., SMITH, FAHEY, AND SCONIERS, JJ.


RONALD J. SCOTT AND SANDRA M. SCOTT,
PLAINTIFFS-APPELLANTS,

                     V                                             ORDER

DANIEL MURCH AND DIIONE K. FOX-MURCH,
DEFENDANTS-RESPONDENTS.


DAMON MOREY LLP, BUFFALO (KARA M. ADDELMAN OF COUNSEL), FOR
PLAINTIFFS-APPELLANTS.

RUPP, BAASE, PFALZGRAF, CUNNINGHAM & COPPOLA LLC, ROCHESTER (ALISON
M.K. LEE OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Yates County (W.
Patrick Falvey, A.J.), entered May 4, 2011 in a personal injury
action. The order, among other things, granted the motion of
defendants for summary judgment dismissing the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court